



Exhibit 10.4






Notice of Terms of
Supplemental Restricted Stock Units




To:        
BEMSID:    
Grant Date:    


As part of its executive compensation program, The Boeing Company (the
“Company”) has awarded you a Restricted Stock Unit award pursuant to The Boeing
Company 2003 Incentive Stock Plan, as amended and restated from time to time
(the “Plan”), and the provisions contained herein (the “Notice”). The terms and
conditions of the award are as follows:


1.
RSU Award. You have been awarded ______________ Restricted Stock Units. Each
Restricted Stock Unit (“RSU”) corresponds to one share of Boeing stock. Your
RSUs are subject to the terms of the Plan. If there is any inconsistency between
the terms of this Notice and the terms of the Plan, the Plan’s terms will
control. A summary of the Plan accompanies this Notice.



2.
RSU Account. The Company will maintain a record of the number of awarded RSUs in
an account established in your name.



3.
Vesting of RSUs. Subject to Sections 6 and 7, ______________. At the time your
RSUs vest, the Company will issue to you shares of Boeing stock equal in number
to the vested number of whole RSUs in your account, after deduction of shares to
cover appropriate taxes and other charges as described in Section 8.2.



4.
Dividend Equivalents.



4.1 While RSUs are in your account, they will earn dividend equivalents in the
form of additional RSUs. Specifically, as of each dividend payment date for
Boeing stock, your RSU account will be credited with additional RSUs (“dividend
equivalent RSUs”) equal in number to the number of shares of Boeing stock that
could be bought with the cash dividends that would be paid on the RSUs in your
account if each RSU were one share of Boeing stock.


4.2 The number of shares of Boeing stock that could be bought with such cash
dividends will be calculated to two decimal places and will be based on the
“Fair Market Value” of Boeing stock on the applicable dividend payment date. For
purposes of this award, “Fair Market Value” means the average of the high and
the low per share trading prices for Boeing stock as reported by The Wall Street
Journal for the specific dividend payment date, or by such other source as the
Company deems reliable.


4.3 Dividend equivalent RSUs will vest at the same time and in the same manner
as the RSUs with which they are associated.


5.
Adjustment in Number of RSUs. The number of RSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Boeing stock resulting from any stock split, combination or exchange
of shares, consolidation, spin-off or recapitalization of shares, or any similar
capital adjustment or the payment of any stock dividend.



6.
Termination Due to Layoff, Disability, or Death. In the event your employment is
terminated by reason of layoff, disability, or death, before your RSUs are fully
vested, your RSU payout, including any dividend equivalent RSUs, will be made as
soon as administratively possible, but not later than 60 days after your
termination of employment. For purposes of this award, “disability” means a
disability entitling you to benefits under any long-term disability policy
sponsored by the Company or one of its subsidiaries.








--------------------------------------------------------------------------------





7.
Forfeiture Upon Other Terminations. In the event your employment is terminated
prior to the Vesting Date for any reason (including for cause and resignation)
other than those reasons described in Section 6, all RSUs (and all associated
dividend equivalent RSUs) granted hereunder shall immediately be forfeited by
you and canceled.



8.
RSU Award Payable in Stock.



8.1 Distribution from your RSU account will be made as soon as reasonably
possible, but not later than 60 days, after the applicable vesting of your RSUs.
Distribution will be in whole shares of Boeing stock. The number of shares
distributed will be equal to the number of whole vested RSUs in your account,
subject to deductions described in Section 8.2. Fractional share values will be
applied to Federal income tax withholding.


8.2 The Company will deduct from the distribution of your vested RSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to a subsidiary of the Company.


8.3 In the event you transfer from the US based payroll to an international
payroll, your distribution will be paid in cash to comply with certain
international security trading regulations.


9.
Transfer. RSUs are not transferable except by will or by laws of descent and
distribution. You may designate a beneficiary to receive your award in the event
of your death.



10.
Clawback and Forfeiture Policy.



10.1 This award and any stock, cash or other proceeds resulting from the vesting
of this award are subject to the Clawback Policy adopted by the Company’s Board
of Directors, as amended from time to time.
10.2 In addition, RSUs issued pursuant to this award and any stock, cash or
other proceeds resulting from the vesting of this award are subject to clawback
and forfeiture in the event you engage in any of the following conduct, as
determined by the Company or its delegate in its sole discretion, prior to the
second anniversary of the later of the Vesting Date or receipt of payment of the
RSUs: you (i) are convicted of a felony involving theft, fraud, embezzlement, or
other similar unlawful acts against the Company or against the Company’s
interests; (ii) directly or indirectly engage in competition with any
significant aspect of Company business; (iii) induce or attempt to induce,
directly or indirectly, any of the Company’s employees, representatives or
consultants to terminate, discontinue or cease working with or for the Company,
or to breach any contract with the Company, in order to work with or for, or
enter into a contract with, you or any third party; (iv) disparage the Company
or its products or employees; or (v) use or disclose Company proprietary or
confidential information. For purposes of this Section 10.2, the Company shall
include the Company and its subsidiaries.
10.3 Nothing in this Section 10 will apply to legally protected communications
to government agencies or statements made in the course of sworn testimony in
administrative, judicial or arbitral proceedings.





